[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 16, 2007
                             No. 06-12110                  THOMAS K. KAHN
                       ________________________                CLERK

                 D. C. Docket No. 03-00500-CV-T-30-MSS

MICHAEL MULNIX,


                                                          Petitioner-Appellant,


                                  versus


SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,


                                                         Respondent-Appellee.



                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 16, 2007)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:
      In 1998, petitioner-appellant Michael Mulnix was convicted of second

degree murder. After completing his direct appeal, Mulnix filed a timely pro se

habeas petition under 28 U.S.C. § 2254. The district court denied the petition for

habeas relief. Although Mulnix had exhausted his state court remedies with

respect to a sufficiency of the evidence challenge under state law, the district court

concluded he had not fairly presented a federal sufficiency of the evidence claim

on direct appeal.

      This Court issued a certificate of appealability on the question of whether

the district court erred in finding Mulnix’s claim procedurally barred. Having

reviewed the district court’s decision de novo, Atwater v. Crosby, 451 F.3d 799,

809 (11th Cir. 2006), we conclude that, under the particular facts and

circumstances of this case, Mulnix’s federal due process challenge to the

sufficiency of the evidence was exhausted and thus is not procedurally barred.

      Before bringing a petition for writ of habeas corpus under 28 U.S.C. § 2254,

a prisoner is required to exhaust all available state court remedies, either on direct

appeal or in a state post-conviction motion. 28 U.S.C. § 2254(b), (c). To exhaust

state remedies, the petitioner must “fairly present” his federal claims to the state

court, providing it with “an opportunity to apply controlling legal principles to the

facts bearing upon them.” Henry v. Dep’t of Corr., 197 F.3d 1361, 1366 (11 th Cir.



                                           2
1999) (citing Picard v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 512 (1971)).

The reason for this rule is simple: “If state courts are to be given the opportunity to

correct alleged violations of prisoners’ federal rights, they must . . . be alerted to

the fact that the prisoners are asserting claims under the United States

Constitution.” Duncan v. Henry, 513 U.S. 364, 365-66, 115 S. Ct. 887, 888

(1995).

       Florida courts assess the sufficiency of the evidence used to convict

criminal defendants under a legal standard identical to the one used by federal

courts in deciding federal due process challenges to the sufficiency of the evidence.

In assessing the sufficiency of the evidence, Florida courts review whether, after

viewing the evidence in the light most favorable to the State, a rational trier of fact

could have found the existence of the elements of the crime beyond a reasonable

doubt. Simmons v. State, 934 So. 2d 1100, 1111 (Fla. 2006). This is identical to

the federal standard for reviewing due process challenges based on the sufficiency

of the evidence, as set forth in Jackson v. Virginia, 443 U.S. 307, 319 99 S. Ct.

2781, 2789 (1979 ) (standard is “whether, after reviewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt”).1


       1
          The Supreme Court held in In Re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 1073
(1970), that “the Due Process Clause protects the accused against conviction except upon proof

                                               3
       The Supreme Court has made clear that a prisoner does not exhaust federal

claims merely by raising similar state claims. Picard, 404 U.S. at 277-78;

Anderson v. Harless, 459 U.S. 4, 6, 103 S. Ct. 276, 277 (1982). In this case,

however, Mulnix’s state and federal claims were not merely similar: they were

identical. The purpose of fair presentment is to permit state courts to efficiently

address prisoners’ challenges to their state court convictions, ideally providing a

single forum in which to correct alleged violations of prisoners’ rights under state

and federal law. In this case, the state court analyzed Mulnix’s due process

sufficiency of the evidence claim using a standard identical to the one required

under federal law. Under these circumstances, we conclude Mulnix’s federal claim

has been exhausted. Cf. Jackson v. Edwards, 404 F.3d 612, 619 (2d Cir. 2005).

Therefore, the district court’s order is vacated, and the case is remanded solely for

consideration under 28 U.S.C. § 2254(d) of Mulnix’s due process challenge to the

sufficiency of the evidence used to convict him in state court.

       VACATED AND REMANDED.




beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
charged.” The Supreme Court later extended Winship to the habeas context, holding that a
prisoner challenging a state criminal conviction under 28 U.S.C. § 2254 is entitled to habeas
corpus relief under the Due Process Clause when the evidence adduced at trial was insufficient
to permit a rational trier of fact to find proof of guilt beyond a reasonable doubt. Jackson, 99 S.
Ct. at 2791-2792.

                                                 4